Case 19-45206-elm7 Doc 11 Filed 01/16/20              Entered 01/16/20 09:16:57       Page 1 of 6



Shawn K. Brown
The Law Office of Shawn K. Brown PLLC
TX. Bar No. 03170490
P.O. Box 93749
Southlake, TX 76092
(817) 488-6023
Fax (888) 688-4621
shawn@browntrustee.com

PROPOSED COUNSEL FOR THE TRUSTEE


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

IN RE:                                            §
                                                  §        CASE NO. 19-45206-ELM
SYNERGY FABRICATION, INC.                         §
                                                  §
                                                  §        CHAPTER 7
                                                  §
DEBTOR                                            §        Docket Call: N/A

       AMENDED APPLICATION FOR ORDER AUTHORIZING EMPLOYMENT
           OF GENERAL COUNSEL FOR THE CHAPTER 7 TRUSTEE

TO THE HONORABLE Edward L. Morris, UNITED STATES BANKRUPTCY JUDGE:

         COMES NOW, Shawn K. Brown, Chapter 7 Trustee in the referenced case (“Trustee”),

and files this Amended Application and in support thereof would respectfully show that:

         1.      Debtor filed a Petition seeking relief under Chapter 7 of the Bankruptcy Code on

December 30, 2019. The Trustee was appointed as Chapter 7 trustee.

         2.      The Trustee has determined that he requires general counsel to properly

administer the estate. The Trustee will be marketing assets for sale and will require assistance of

general counsel in connection with the sale process. Further, the Trustee anticipates that legal

services may be necessary in the claim allowance process. The Trustee requires legal assistance

to address general case legal matters.




APPLICATION FOR EMPLOYMENT OF COUNSEL –Page 1 of 4
Case 19-45206-elm7 Doc 11 Filed 01/16/20               Entered 01/16/20 09:16:57        Page 2 of 6



       3.        The Trustee wishes to employ The Law Office of Shawn K. Brown PLLC, PO

Box 93749, Southlake TX 76092 (“Applicant” or the “Firm”) as his counsel in this case. The

Trustee has selected Applicant due to the considerable experience of the Firm in handling

matters of this character. Applicant’s attorneys are admitted to practice before this Court, and

are well qualified to represent the Trustee in this case.

       4.        The professional services which Applicant will render include, but are not limited

to, the following:

                 a.     Furnishing legal advice to the Trustee with regard to his powers, duties

       and responsibilities as a Chapter 7 Trustee;

                 b.     The preparation, for and on behalf of the Trustee, of all necessary

       applications, motions, answers, orders, reports and other legal papers;

                 c.     Investigating and prosecuting any preference and fraudulent transfer

       actions arising under the avoidance powers of the Bankruptcy Code, as necessary;

                 d.     To initiate, appear for, prosecute, defend and represent Trustee’s interest

       in suits arising in, arising under, or related to this case; and

                 e.     Performing all other legal services for the Trustee which may be necessary

       herein.

       5.        To the best of Trustee’s knowledge, except as may be stated in the affidavit

attached hereto as an exhibit, the Firm does not have any connection with the Debtor, the

creditors of the estate, or any other party in interest, their respective attorneys and accountants,

the United States Trustee, or any person employed in the office of the United States Trustee,

except that the Trustee is a shareholder in the Firm



APPLICATION FOR EMPLOYMENT OF COUNSEL –Page 2 of 4
Case 19-45206-elm7 Doc 11 Filed 01/16/20              Entered 01/16/20 09:16:57         Page 3 of 6



        6.      The Firm represents no interest adverse to either the Trustee or the estate in the

matters to which it will be engaged for the Trustee, and the employment of said firm would serve

the best interests of this estate.

        7.      The Trustee desires to employ the Firm on an hourly basis for actual and

necessary services rendered by the Firm, based upon the time, the nature, the extent, and the

value of said services, in accordance with the Firm’s usual rates for the cost of comparable

services other than in a case under Chapter 7, together with reimbursement of the Firm’s actual

and necessary expenses. The principal attorney, Shawn K. Brown, has a normal hourly billing

rate of $350 per hour. The hourly rates charged by the firm are subject to periodic adjustments

to reflect changing economic conditions and the increasing experience and expertise of its

attorneys and personnel in the area of bankruptcy law. Consistent with the rules and procedures

of this District, counsel for the Trustee will file fee applications for approval of the payment for

the fees and expenses incurred. It is anticipated that the fees and expenses will be paid from the

funds in the estate, if any.

        8.      This amendment is made to correct the affidavit attached to the original

application which was inadvertently unsigned by the Applicant.

        WHEREFORE, PREMISES CONSIDERED, Shawn K. Brown, Chapter 7 Trustee,

requests that this Honorable Court approve his employment of The Law Office of Shawn K.

Brown PC, under the terms specified hereinabove, together with such other and further relief to

which he may be justly entitled.




APPLICATION FOR EMPLOYMENT OF COUNSEL –Page 3 of 4
Case 19-45206-elm7 Doc 11 Filed 01/16/20         Entered 01/16/20 09:16:57      Page 4 of 6




                                           Respectfully submitted,

                                           THE LAW OFFICE OF SHAWN K. BROWN
                                           PLLC


                                           /s/ Shawn K. Brown
                                           TX Bar No. 03170490
                                           P.O. Box 93749
                                           Southlake, TX 76092
                                           (817) 488-6023
                                           Fax (888) 688-4621
                                           shawn@browntrustee.com


                                           PROPOSED COUNSEL FOR THE TRUSTEE




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Application for Order
Authorizing Employment of Counsel for the Trustee was served upon the Debtor’s counsel, the
United States Trustee, and upon the parties requesting notice, via the Court’s CM/ECF system,
on the date of filing.

                                   /s/ Shawn K. Brown




APPLICATION FOR EMPLOYMENT OF COUNSEL –Page 4 of 4
Case 19-45206-elm7 Doc 11 Filed 01/16/20              Entered 01/16/20 09:16:57      Page 5 of 6




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION


IN RE:
                                                                          CASE NO. 19-45206-ELM
SYNERGY FABRICATION,
INC.
                                                       §                  CHAPTER 7
                                                       §
DEBTOR                                                 §                  Docket Call: N/A

                        AFFIDAVIT IN SUPPORT OF APPLICATION
                                  TO EMPLOY ATTORNEYS


STATE OF TEXAS                         §
                                       §
COUNTY OF TARRANT                      §

       BEFORE ME, the undersigned authority, on this day personally appeared Shawn K.

Brown, who, being duly sworn, states upon his oath the following:

         1.    My name is Shawn K. Brown. I am more than twenty-one (21) years of age. I

have never been convicted of a crime. I have personal knowledge of every statement made in

this Affidavit and am fully competent to testify to the matters stated herein. I do hereby swear

that all the facts contained herein are true and correct.


       2.      I am a shareholder in The Law Office of Shawn K. Brown PLLC ("Firm"). I am

also the Trustee in this case. I have reviewed the case creditor list and other pertinent documents

in the case. The Firm, to the best of my knowledge has not represented any of the creditors in

this bankruptcy case. The Firm's associates and other members,to the best of my knowledge, do

not have any connection with the Debtor, the creditors ofthe estate, or any other party in interest,

their respective attorneys and accountants, the United States Trustee, or any person employed in

the office ofthe United States Trustee.

AFFIDAVIT-Page 1 of2
Case 19-45206-elm7 Doc 11 Filed 01/16/20            Entered 01/16/20 09:16:57       Page 6 of 6




       3.        The Firm does not hold or represent an interest adverse to the estate and is a

disinterested person as required by 11 U.S.C. §327(a).

       4.       It is necessary for the Trustee to employ counsel in this proceeding under Chapter

7 ofthe Bankruptcy Code.




        FURTHER AFFIANT SAYETH NOT.



                                                       5-—
                                             Shawn K. Brown




                                                         ^V\
SUBSCRIBED AND SWORN to before me on this    lis                ^day of January, 2020,to which
witness my hand and official seal of office.


SEAL


                                             Notary Public, State of Texas

            molly EVELYN BROWN
            Notary 10 # 129111888
            My Commission Expires
              September 5. 2020




AFFIDAVIT-Page 2 of2
